Citation Nr: 1613318	
Decision Date: 04/01/16    Archive Date: 04/13/16

DOCKET NO.  11-29 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an initial compensable rating for a skin condition of the feet, to include tinea pedis and onychomycosis. 

2. Entitlement to service connection for anxiety disorder. 

3. Entitlement to service connection for the residuals of a cold injury of the left lower extremity.  

4. Entitlement to service connection for the residuals of a cold injury of the right lower extremity.  

5. Entitlement to service connection for the residuals of a cold injury of the left upper extremity.  

6. Entitlement to service connection for the residuals of a cold injury of the right upper extremity.  

7. Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1972 to August 1975.

The Veteran's skin condition has a long appellate history.  The issue comes before the Board of Veterans' Appeals (Board) from a January 2000 rating decision of the a Regional Office (RO) of the Department of Veterans Affairs (VA) which denied that the Veteran had submitted new and material evidence necessary to reopen a claim for service connection for a skin condition of both feet.  The service connection claim was eventually granted by the Board in September 2009.  The RO effectuated this decision in an October 2009 rating decision and assigned a noncompensable rating effective October 4, 1999.  The Veteran appealed for a higher rating.  The claim returned to the Board in December 2010 and was remanded so a Statement of the Case (SOC) could be issued.  

The Veteran's claims concerning his alleged anxiety and residuals of cold injuries were first denied by the RO in a June 2010 rating decision.  A subsequent July 2011 rating decision again denied these claims, however the RO erroneously indicated that new and material evidence was needed to reopen them.  This is not the case, as the Veteran's original service connection claims regarding these conditions have remained on appeal and never became final.  They are now properly before the Board.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing in November 2015.  A hearing transcript is contained in the electronic claims file.  

The Board notes that skin issues of the feet have often been included in the consideration of the Veteran's separate claims for service connection for the residuals of cold injuries he allegedly suffered in Korea, both by the RO in its adjudication of the issues and the Veteran in his statements and testimony.  However, the Veteran is service connected for tinea pedis and onychomycosis of the feet.  Thus, further consideration of the cold injury issue regarding his lower extremities should be focused on the multiple other conditions the Veteran has alleged result from the cold injuries outside of the already service-connected skin conditions.  

At the Board hearing, the Veteran indicated that his disabilities, including his service-connected skin conditions of the feet, render him unable to work.  The Board has jurisdiction to consider the issue of TDIU as part of his claim for a compensable rating.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Thus, this issue has been added to the appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

The Veteran last had a VA examination of skin conditions of his feet in May 2011.  There, his symptoms were described as thick, discolored, and brittle toenails as well as flaky skin.  The Veteran's past toenail debridements were noted.  The examiner noted the symptoms affected less than five percent of the Veteran's total body area.  

At his November 2015 Travel Board hearing, the Veteran described a worsening set of conditions affecting his feet.  He described constant blistering, a burning sensation in the skin, and the daily use of skin creams.  He stated that he has flare-ups of the conditions, usually occurring in the summer months, and that he had to wear special "cloth" shoes to help with the conditions.  He also indicated that the conditions have spread from his feet to his legs.  

As he has not had a VA examination for the skin conditions of his feet for over four years and has testified that the condition has gotten worse since then, the Board concludes that this claim must be remanded so he can be provided a new examination to properly assess the current severity of these conditions.  

Regarding the service connection claims, the Board notes that the Veteran has never had VA examinations for his alleged anxiety or any of his alleged residuals of cold injuries that occurred while he was in Korea.  As part of the duty to assist a veteran in developing the facts and evidence concerning a claim, VA must a medical examination for a medical nexus opinion when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifested during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or a service-connected disability; but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).

The Veteran claims that he suffers from a chronic anxiety condition as the result of a personal assault that occurred while on active duty service.  He has variously stated that his best friend and fellow service-member assaulted him during a night out while they were serving at Camp Casey in Korea in 1974.  He stated this resulted in a broken nose and a black eye.  

He was denied service-connection for anxiety largely because he has not presented corroborating evidence that the personal assault occurred.  Another effect of this lack of corroboration has been VA's refusal to provide him with a VA examination.  However, the Board notes that the Veteran is now service-connected for two separate conditions stemming from the assault: residuals of rhino-sinusitis status post septorhinoplasty due to trauma and a right eye condition.  He has consistently and credibly described the assault for years.  Furthermore, there is an October 2000 lay statement from the Veteran's mother in which she reports that the Veteran's right eye was bruised and black when he returned home from Korea.  

There is a private psychiatric evaluation from September 2010 in which a physician concluded that the Veteran has chronic anxiety symptoms and depression that are "consistent with generalized anxiety disorder as well as dysthymic disorder."  The physician opined that these conditions "were partly caused by a traumatic incident while he was still in the military when he was assaulted."  

Thus, given the current anxiety diagnosis documented throughout the claims file, the Veteran's consistent and credible testimony, and VA's previous concession of an in-service trauma, and an indication from a private physician that the Veteran's mental conditions were at least partly caused by his in-service assault, the Board concludes that he should be given a VA mental health examination to assess the condition's etiology.  The September 2010 private examination by itself is not sufficient to establish service-connection, as "partly caused by" is not the appropriate standard.  Furthermore, the physician provided no rationale for this opinion, thus it is of little probative value by itself.  

Additionally, the Board notes that at his Travel Board hearing, the Veteran indicated that he received in-service psychiatric treatment at Fort Rucker in Alabama.  The service records do not contain any such treatment, although there is indication the Veteran was at Fort Rucker.  As such, an effort should be made to obtain any outstanding service records regarding this treatment and add them to the claims folder.  

The Veteran has variously alleged that he suffers from multiple conditions as a result of suffering cold injuries while serving on active duty in Korea.  These conditions include: cold sensitivity, Raynaud's phenomenon, hyperhidrosis, polyneuropathies, paresthesias of the hands, and arthritis.  He has stated that he suffered from cold injuries as a result of exposure to harsh temperatures while serving in Korea in 1973 and 1974, including while erecting portable showers in the field for the use of soldiers.  He testified that he was often wet as a result of this work with no ability to dry off or get warm.  There is no question the Veteran served in Korea, as various service records clearly demonstrate this, including a January 1974 Letter of Appreciation sent to the Veteran regarding his service in the country.  There is also a document summarizing the Veteran's different periods of service which indicates he was in Korea from January 1973 until January 1974.  

There is a September 2010 private treatment record in which the physician indicates that the Veteran's "previous exposure to extremely cold temperatures...likely contributed to his current status" including the neuropathic process involving his extremities.  

As the Veteran has competently reporting exposure to extreme cold in Korea, his has multiple conditions documented in the claims file including neuropathy of the extremities, and there is at least an indication that these conditions may be the residuals of in-service cold injuries, the Board concludes that he is warranted a VA examination to properly assess this situation and opine as to whether any diagnosed conditions are related to his active duty service.  

Finally, the Veteran's claim for a TDIU is inextricably intertwined with the above claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  It must be remanded for consideration after the other claims are considered.

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records for the Veteran and add them to the claims folder.  

2. Make the appropriate efforts to obtain any outstanding service records of the Veteran's pertaining to his time spent at Fort Rucker in Alabama, to include all records dealing with psychiatric treatment and/or counseling.  If no such records exist, document this fact in the claims file and notify the Veteran as such.  

3. Then schedule the Veteran for a VA skin examination to assess the current severity of his service-connected skin condition of the feet, to include tinea pedis and onychomycosis.  The claims file, including a copy of this remand, should be reviewed by the examiner and he/she should indicate that such review took place.  

The VA examiner should conduct an appropriate VA examination of the Veteran's skin condition of the feet and report all signs and symptoms, including whether the condition has spread to his legs.  

The examiner must also comment on the level of functional impairment the Veteran's service connected skin conditions cause him, including during flare-ups.  

The examiner should provide a complete rationale for any opinion expressed.  

4. Then, schedule the Veteran for a VA psychiatric examination.  

The claims file, including a copy of this remand, should be reviewed by the examiner and he/she should indicate that such review took place.  

After a thorough examination with all appropriate testing performed, the examiner should indicate what current psychiatric disabilities the Veteran possesses, to include whether he suffers from generalized anxiety disorder and chronic depression.  If the examiner does not find any psychiatric disability he/she must provide a rationale as to why this is the case and address the conflicting evidence contained in the Veteran's claims file.  

For each psychiatric condition diagnosed, the examiner is asked to opine whether the condition is at least likely as not (50 percent or greater probability) caused by or otherwise related to the Veteran's active duty service, including his competently reported in-service assault.  The examiner is reminded:

* the Veteran has competently reported that he was punched in the face by a fellow solider during a night of drinking, 
* he is service-connected for two separate conditions involving this incident, and
* he stated he has felt anxiety and nervousness ever since this incident.  

The examiner must explain the reasons for any opinions rendered and include a discussion of the relevant evidence.  The September 2010 opinion from the private physician which indicated that the in-service incident "partly caused" the Veteran's current psychiatric conditions must be addressed in the examination report.  

5. Next, schedule the Veteran the appropriate VA examination(s) to address his contentions that he suffers from multiple residuals of cold injuries he incurred while serving in Korea from 1973 to 1974.  He has claimed that he suffers from cold sensitivity, Raynaud's phenomenon, hyperhidrosis, neuropathy, paresthesias of the hands, arthralgia, and arthritis; and that these conditions affect both his upper and lower extremities.  The record clearly indicates he has a peripheral neuropathy diagnosis.  

After a thorough examination with all appropriate testing performed, the examiner(s) should indicate what current disabilities the Veteran possesses of his bilateral upper and lower extremities.  The examiner(s) must address specifically whether the Veteran has a neuropathy condition of his extremities; if one is not found, a complete rationale as to why should be included that addresses the conflicting evidence in the claims file.  The examiner(s) is reminded that the Veteran is already service-connected for tinea pedis and onychomycosis of the bilateral feet, therefore this condition is not of concern here.  

For each condition diagnosed of the bilateral upper and lower extremities, the examiner(s) is asked to opine whether the condition is at least likely as not (50 percent or greater probability) caused by or otherwise related to the Veteran's active duty service, including his competently reported exposure to cold while serving in Korea.  The examiner(s) is reminded:

* the Veteran did in fact serve in Korea and
* the Veteran has stated that he suffered cold injuries as a result of his work constructing and maintaining portable showers for troops as part of his job while there.  

The examiner(s) must explain the reasons for any opinions rendered and include a discussion of the relevant evidence.  The September 2010 opinion from the private physician which indicated that in-service cold exposure likely contributed to the Veteran's current neuropathies of his extremities must be addressed in the examination report.  

6. Next, review the completed development to ensure that the remand directives have been accomplished.  If there are deficiencies, take corrective action.

7. Then readjudicate these remaining claims in light of this and all other additional evidence.  If these remaining claims continue to be denied or are not granted to the Veteran's satisfaction, send him and his representative a Supplemental Statement of the Case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




